Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 1 of 36 PageID #: 58




                     Exhibit C
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 2 of 36 PageID #: 59

                                                                                              USOO7233664B2


(12) United States Patent                                                 (10) Patent No.:                 US 7,233,664 B2
       Soliman                                                            (45) Date of Patent:                       Jun. 19, 2007

(54) DYNAMIC SECURITY AUTHENTICATION                                  (56)                     References Cited
       FOR WIRELESS COMMUNICATION
       NETWORKS                                                                       U.S. PATENT DOCUMENTS
                                                                             6,701435 B1*       3/2004 Numao et al. .............. T13,168
(75) Inventor: Hamdy Soliman, Socorro, NM (US)                               6,853.988 B1*      2/2005 Dickinson et al. ............ 705/75
                                                                             7,046,992 B2 *     5/2006 Wallentin et al. ........... 455,411
(73) Assignee: New Mexico Technical Research                          * cited by examiner
               Foundation, Socorro, NM (US)
                                                                      Primary Examiner Hosuk Song
(*) Notice:        Subject to any disclaimer, the term of this        (74) Attorney, Agent, or Firm Robert W Becker &
                   patent is extended or adjusted under 35            Associates; Robert W Becker
                   U.S.C. 154(b) by 766 days.
                                                                      (57)                       ABSTRACT
(21) Appl. No.: 10/448,989                                            In a first embodiment, a dynamic computer system security
(22) Filed:     May 30, 2003                                          method and system using dynamic encryption and full
                                                                      synchronization between system nodes. A data record cre
(65)                  Prior Publication Data                          ated by a source user is encrypted with an initial dynamic
                                                                      session key. A new dynamic session key is generated based
       US 2004/0179690 A1          Sep. 16, 2004                      upon a data record and a previous dynamic session key. A
                                   O   O                              central authoritV is used to SVnchronize and authenticate
            Related U.S. Application Data                             both source E. destination R with constantly regener
(63) Continuation-in-part of application No. 10/387,711,              ated dynamic authentication keys. In a second embodiment,
       filed on Mar. 13, 2003.                                        a method of providing dynamic security authentication
                                                                      between wireless communication network nodes. An initial
(51) Int. Cl.                                                         authentication key and an address are assigned to certain of
     H04L 9/00                (2006.01)                               the nodes. The address along with information encrypted by
     H04LK LM00               (2006.01)                               the initial authentication key is sent to an authentication
                                                                      server. The authentication server and node or nodes Syn
(52) U.S. Cl. ......................... 380/44; 380/270; 713/168      chronously regenerate authentication keys based upon the
                                                                      initial authentication key. Secure handovers occur between
(58) Field of Classification Search ................ 380/270,         nodes via an authentication key.
                  380/274, 277, 44; 713/168-170; 726/23
       See application file for complete search history.                             26 Claims, 21 Drawing Sheets




                                                     Key
                                                 Management NDaemory
                                                   Daeron

                                                        Central Authority
                                                                   (CA)

                                       Registered to CA
                                                          Registered to CA         Registered to CA
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 3 of 36 PageID #: 60


U.S. Patent         Jun. 19, 2007   Sheet 1 of 21         US 7,233,664 B2




                                                               H.
                                                               (91
                                                               I
                                                               q




                                                               ?I?IH
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 4 of 36 PageID #: 61


U.S. Patent                  Jun. 19, 2007                 Sheet 2 of 21                      US 7,233,664 B2




                               A user Usends a registration request to the
                                            central authority CA               10


                             CA generates randomly an entry in the dynamic
                            authentication key table (CADAKU) and sends
                                  a copy of it to U, via a secure channel

                                                                                                              15

         CA starts a daemon to regenerate                            Ustarts a daemon to regenerate DAK
      CADAKU dynamically every 5t, and to -N-14                     dynamically every 8t, and to maintain a
      maintain a number-regeneration-counter                       number-regeneration-counter DAK NRC
                CADAK NRCU


                                                     FIG. 2
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 5 of 36 PageID #: 62


U.S. Patent                      Jun. 19, 2007                      Sheet 3 of 21                                  US 7,233,664 B2




        User, Source or Destination

        Parent Process (Key management                                                     Parent Process: forks a child.
        laenon): regenerates the user's                                                    colunication process upon
        dynamic authenticatioakew forever.                                                 every connection request.
     Connection event   --- Fork a child process:
       Source only           - Sorce only                                                                       Corresponding
                                     A.                                                                           serotices
                            Freeze the dynaigic authentication                                                     daemon
                                  key (DAK) generation                                                                                   -
                                          Source only                                                                        Corresponding
                                                                                                                            user destination's
                                                        Request a secute tonnection, and             p                           daemon
                                                        send synchronization information
                                                                  Source only                    11
                                                                                Fork a child process
                                                         destination of the secure
                           Fok a chiidprocess:              connectinn.
                          --Destinati
                                   -
                                 Freeze the lakgeneralian                             Re
                                          Destination only
                                                 Send synchronization information b
                                                                A



                                                          Destigation only

                                                 CA synchronizes with both users
                                In case of syrichronization failure, ferminate all child processes
                                            CA and both users mutually authenticate
                                In case of authentication failure, tertainate all child processes
                                               Randomly generate a session key DSK
                                          r and send it to each user encrypted with
                                               the user's dynamic authentication key
                                           Return the DSK and each aligned DAK with
                                            is count to its relative daemon in order to
                                              initialize a new key peeration state.

                             Slart a secure communication                        Terminate child
                               (source with destination)                              process
                                                             FIG 3
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 6 of 36 PageID #: 63


U.S. Patent                      Jun. 19, 2007                       Sheet 4 of 21                           US 7,233,664 B2




                                 CA receives a dynamic session key generation
                                request from a laser U, to communicate with user
                                    U, along with its frozen (J. DAK NRC.-


                                 CA forks a child communicatios process, which                          18
                                         asks to sedits DAK NRC.



                                                   DAK NRC from
                                                            U


                      Receive a snapshot copy of CADAKU aridCADAKU and their
                         counts CA NRCU, ad CANRCU from their corresponding
                                 daemon, Then, CA aligns with U and U(FIC. 5)


                                                        Successful
                                                 synchronization of
      26                                                both users

              CA ignores the last synchronization
             effects of the non-synchronized user,
             sends an "ABORT" message to both
             users, and terminates its child process.



                                          CA autlienticates both U, and U
                                                     (F1G, 5a)


                                          NO            Successful
     32                                              authentication of                                                 34,
                                                        both users

                                                          CA generates a dynamic session key DSK and sends a "SESSION KEY"
           CA ignores the last synchronization             message to U, and U, including DSK encrypted by each user's dynamic
            effects of the non-autheaticated             authentication key (CADAKL) and CADAK U). The DSK along with
           user, sends an "ABORT" message                  the frozen snapshot DAKs, at both user and C4 nodes, are used as a new
            to both users, and terminates its             state, in the DAK regeneration process, by the key management daemons.
                      child process.                                 Theta, CA's child communication process terminates.
                                                             FIG. 4
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 7 of 36 PageID #: 64


U.S. Patent             Jun. 19, 2007               Sheet 5 of 21                US 7,233,664 B2




                 CADAK NRCU's
                  U DAK NRC
                                                                                  -
                                                                    CADAK NRC U
    40                                                            Uacceptable
                                                                    DAK NRCrange?
                                                                              within
                    Report failure to synchronize


                                                                    CADAK NRCU <
   44                                                                 U DAK NRC

                   CA performs (U DAK NRC
                  CADAK NRCUI) dynamic key                                                       46
              regeneration on CADAKU, in order to
                       synchronize with U.                CA sends a "SYNCHRONIZE" message to
                                                            U, including (CA DAK NRC U
                                                          U DAK NRC), for U to perform dynamic
                                                             key regencration on its DAK, to
                                                                  synchronize with CA.


                 Report failure to                  S-a Received "SYNC"
                                                      Acknowledgment from
                                                                          - 48
                   synchronize




                                             FIG. 5
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 8 of 36 PageID #: 65


U.S. Patent               Jun. 19, 2007              Sheet 6 of 21                    US 7,233,664 B2


                                                                               - 50
                       CA generates nonce N and sends (N, E(N)) to U, where
                      E(N) is the encryption of Nusing CA DAKU, including
                               "AUTHENTICATE" message (FIG 10).


                                       Received authentication s
                                  acknowledgment including ENE
                   54 -                                                               YES
                             CA decrypt ECN) using CA. DAKU to get
                                              DEN)




        58
                                                                                            -60
             V                                                    Report failure to
                                                               authenticate Uby CA.




                 uccessful authentication of CA by          Failure to authenticate CA
                 U. Acknowledge to C4, including             by U, abort connection
                             EON)                                establishment.


                                                 FIG. 6l.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 9 of 36 PageID #: 66


U.S. Patent                  Jun. 19, 2007             Sheet 7 of 21                  US 7,233,664 B2




                                                      72
         CA experiences shut-down event.                      Usystem experiences shut-down event.


                                                      74.
      CA sends a "freeze-DAK-regenerating"                    Usends a "freeze-DAK-regenerating"
     message to all previously subscribed users.                      message to its CA.

                                                       76
      CA saves all DAKs into a temporary file.                 Usaves its DAK into a temporary file.


                                             -N-78
                                                                         U's system shuts
                                                                               down




       CA reboots after a time t, reloads DAKs                U's system reboots after a time t, reloads
      from temporary file, and asks all registered             DAK from temporary file, and sends its
              users to send DAK NRC.                                   DAK NRC to the CA.

              For every registered user U.                              Synchronize (CA, U)
       Synchronize (CA, U), to obtain the same                                 (FG. 5)
             DAK at their sites (FIG. 5)
                                                     - 84     Use the same obtained DAK to authenticate
      Use the same obtained DAK to authenticate                        U and CA to one another
                U and CA to one another                                        (FIG. 6)
                        (FIG. 6)
                                                     /N 85
                                                               ln case of successful synchronization, U
        CA sends a "resume-DAK-regenerating"                     sends a "resume-DAK-regenerating"
        message to the successfully synchronized              message to CA. Otherwise, Uestablishes a
       users. Other users asked to establish a new                   new registration with the CA.
                       registration.


                       FIG. 7                                              FIG 7D
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 10 of 36 PageID #: 67


U.S. Patent                  Jun. 19, 2007               Sheet 8 of 21                    US 7,233,664 B2




                                                                                               - 88
                                  ls the source                      Register to CA (FIG.2).
                              U, registered to CA


          Fork a child process to freeze DAK generation and to send session -90
       establishment request to the CA that includes the frozen DAK NRC and
                    the destination user's (U) identification.


                                                                                                          1N 94
                                                                          Resume from Fig 10, i.e.,
                                                                      handshaking is a success; receive
                                                                                 initial DSK
                Using DSK as a seed, generate in dynamic session keys
               (DSK,..., DSK) each of the same size as the DSK's size.

                     Extract the next n records (Record, ...,
                      Record), each of the same size as the
                                    DSK size.

                                                                          100
                   Encrypt data Record using its corresponding
                     dynamic session key DSK, resulting in a
                      cipher Cipher for i=1,...,n. (FIG. 1 l)

                       With Record and current DSK, as input,             102
                         regenerate a new DSK for i=1,...,n
                                       (FIG. 13)

                           Transmit the ciphers: Cipher,         - 104
                                     for i=1,...,n



                                More data to transmit




                                                            FIG. 8
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 11 of 36 PageID #: 68


U.S. Patent               Jun. 19, 2007                Sheet 9 of 21                  US 7,233,664 B2



                                                                       08
         U receives a request of communication with
                        U, from CA.
                                                            -
           Fork a child process to stop regenerating
           DAK; send the frozen DAK NRC to CA.
                                                         1 112
                                                                                                    14
                                                                   Resume from Fig 10, i.e.,
                                                               handshaking is a success, received
                                                                            initial DSK




               Receive the cipher records: Cipher,
                           for is 1,...,n

               Decrypt cipher records Cipher, using
           corresponding DSK, resulting in a decrypted
              record Record, for i=1,...,n. (FIG. 12)

               Restore the original message data by
              assembling decrypted records (Record,
                           ... Record)

              Having Record, and current DSK, as input, - 124
                  generate new DSK, for i=1,...,n.
                             (FIG.13)




                                               FIG. 9
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 12 of 36 PageID #: 69


U.S. Patent                    Jun. 19, 2007           Sheet 10 of 21                              US 7,233,664 B2




                                     Start handshaking with C4



                                           a message from

                                                                                                               -N-132
                                               MESSAGE TYPE
                RONIZE (x)         AUTHENTCATE,                SESSION KEY (E(DSK))                  ABORT 7- 144
               Regencrate            Authenticate CA                Decrypt E(DSK)                Abort Connection
         dynamically DAK for           (FIG. 6(b)).               using DAK to obtain               Reques, and
           x times (FG, 14).                                            the DSK                     terminate the
                                                                                                   communication
                                    138 /               140                                        child process.
            Send SYNC"                                      Return the aligned DAK and the
          acknowledgment to                             neworder
                                                            DSKtoto initialize
                                                                     the pareistthedaemon in -- 141
               the CA                                                                DAK
                                                                   regeneration state.

                                                            Resume connection establishment
                                                                                                    -- 142
                                                            at the user (source or destination)
                                                                 side (FIG.8 and FIG.9)

                                                 FIG. It
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 13 of 36 PageID #: 70


U.S. Patent          Jun. 19, 2007      Sheet 11 of 21               US 7,233,664 B2




                                         Dynamic Byte Permutation:
                                Permute C"U) with C"PTU), for j = 1,..., n.




                                         FIG. II
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 14 of 36 PageID #: 71


U.S. Patent          Jun. 19, 2007          Sheet 12 of 21             US 7,233,664 B2



                  120 Y

                    C1 C2 C3                                      Cm




                                                                           /ral 162
                                          Dynamic Byte Permutation:
                              Permute Cil with CLPT), for jam down to 1.



                                      a                     b




                                                                               166




                                           FIG. I2
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 15 of 36 PageID #: 72


U.S. Patent                   Jun. 19, 2007             Sheet 13 of 21           US 7,233,664 B2




                            DSK, 1 DSK2)                         DSKm     70
                             runs.
                                 D1 D2 D13)
                                                                         1.      Dm -72

                                           SG          II - , , , , ,                     D
                                                                                              - 174
                            ExpKA        Expk3
                                                       ..............                     pK2n
                                                                                              Expk,
                                    ExpK-2    Expki4                           BxpK2p41

                      76


          Seed of landom
         generations DSK1



                                                       A.




                                                X                              N- 78
                                                                                    YN

                                                       is                          is so



                                                    FIG. I.3
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 16 of 36 PageID #: 73


U.S. Patent                     Jun. 19, 2007             Sheet 14 of 21                        US 7,233,664 B2




                                DAKDAK2                                            DAKnil -
                                                    K.        K2
                                                                                       DAK(previous
                                                                                                  Sa
                                                                                                          le
                                                              | E is                                      ?
                                                                                                              186


                                Expk        Expk3
                                                         . . . . . . . . . . . . . . . . BxpK(2m
                                                                                            . Expk
                                       Expx2)    Expk 4)                                       3kpk2p4)
        88

                                                         as   s   a   s   ap   s   a



               Seed of Randon
             generalian = PAK




                                                  K                                           N/          190
                           -DAKIKH-g
                                DAK2 PAKa- 192
                                                                  ...........                         dAK(nej
      94.

                      Number
                   Regeneration
                                       .
                Counter DAK NRC




                                                     FIG. I.4
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 17 of 36 PageID #: 74


U.S. Patent                    Jun. 19, 2007      Sheet 15 of 21              US 7,233,664 B2




                                    .........           .      Initial DAK        98
                                         DAK DAK2                            taxi/
                                P              II list Initial                   DAK



                        ExpK       ExpK3
                                               . . .... ........                 pK2n
                                                                                     Explc
                               ExpK2    ExpK4)                          28pK21




       Seed of Random
     generation a DAK




                                         K                          \\
                  |-g-g-g
                                      K1, K2                            P. - N206




                                          FIG. I5a
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 18 of 36 PageID #: 75


U.S. Patent                     Jun. 19, 2007         Sheet 16 of 21         US 7,233,664 B2




                         DAK      DAK2                        DAKm




                         ExpK         ExpK3)
                                                  ..............                      EPK
                                                                                   (pK2m)
                                 Expk 2)    ExpK4)                      28pK2p41
   24



        Seed of Randon




                                         K1,     K2                    Kin     1 N-218




                                                FIG. 5
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 19 of 36 PageID #: 76
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 20 of 36 PageID #: 77


U.S. Patent            Jun. 19, 2007       Sheet 18 of 21            US 7,233,664 B2




                                                            Daemon




                                                       excure communication via
                  Secure communication via                   DAKaccess point
                                                                         int
                           DA Krupplican
                       (passed through AP)
          Supplicant                                              Access Point
                                                            O Communication
                                                                child process


               Key           Secure communication via              Key
            Management         the supplicant's DAK.            Management
              Daenon                                              Daenlon




                                       FIG. I.6b
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 21 of 36 PageID #: 78


U.S. Patent                 Jun. 19, 2007                Sheet 19 of 21                        US 7,233,664 B2




         Authentication Server (AS) receives from the wireless protocol card factory
          (MAC, IDAK), for a manufactured card, where MAC is the physical card                    302
                 address and IDAK is the initial dynamic authentication key


                        Supplicant installs the wireless protocol card      304


                      Supplicant initiates an authentication procedure      306
                          with the AS by sending the pair (MAC,
                        Eupak(MAC)), where Eupak is the encryption
                                  function using the IDAK
                                                                                         308
           AS searches for the local IDAK associated with the received MAC and
                    uses it, if found, to decrypt the received Epik (MAC)

                                                                310
                                            MAC =             NO
                                    DiacalipAk(EIDAk(MAC))

                                                YES
                                                                                               312
             AS sends the Ealibak (MAC) to the Supplicant. Then AS starts the
              dynamic regeneration of the local DAK maintaining a number of
                               regeneration counter (NRC)

                                                                                            314
                   Supplicant decrypts Eucalipak(MAC) using its own IDAK




                                                                                                                 320


                      Supplicant starts the dynamic regeneration of the                Failure to authenticate
                        DAK, maintaining a number of regeneration                              Abort
                        counter NRC, and a copy of DAK is buffered
                       (BDAK) every At, along with its corresponding
                                   NRC value (BNRC)



                                            FIG. I. 7
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 22 of 36 PageID #: 79


U.S. Patent                   Jun. 19, 2007                   Sheet 20 of 21                   US 7,233,664 B2




                   Supplicant            322                                    Authentication
                                                                                  Server (AS)
            Request a secure connection
            to the AS by generating a                                                                       326
            nonce (N), and sending the
            triplet (MAC, N, E(N)) to the
            AP
                                                                              Search for the local DAK
                                                                              corresponding to the received
                                                                              MAC and decrypt E(N)

                                                                                                      328
                                                                                                           NO
                                                                                                                  ABORT
                                                                                                                330
                                                                                              YES

                                                  332                         Send the pair (localDAK,
           336                                                                localNRC) to AP, encrypted
                                                                              with AP's DAK
                                               Encrypt Nusing the received
            Decrypt E(N) using its own         "local DAK" (Supplicant's
            DAK                                DAK), and send E(N) to the
                                               supplicant
                                  338
                                                      Start the dynamic
   ABORT                                             regeneration of the
                                               Supplicant's DAK. A copy of
                                                the dynamic key is bu?iered
                   YES                         (BDAK) every At, along with
     340                                       its corresponding NRC value
            Secure connection with the
            AP is established                               (BNRC).




                                                        FIG. I.8
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 23 of 36 PageID #: 80


U.S. Patent                            Jun. 19, 2007             Sheet 21 of 21                   US 7,233,664 B2




                        AP                            Supplicant                                  AP,
            (AP that supplicant                                                   (AP that supplicant will soon
               will soon leave)                  Weak signal                                connect with)
                                                  f     AP                 342


                                              Start roaming for another AP
                                              with stronger communication
                                              signal (AP)


                                                       Was the supplicah
                                                 connected to AP, At time
                                                       ago or less2
                                                                YES         346
                                                Securely (using BDAK),            Handover request
                                                send a handover request,
                                                and de-associate securely

         354
                       Handover request,       Securely, send handover
                                               request including AP info
          Securely, send the                                                                                    348
          Supplicant's BDAK and                        BDAK, BNRC
          BNRC to AP,
                                                                                  Consider BDAK as an initial
   356                                                                            value of the supplicant's
         Securely send a "de-associate'         De-associate           360        DAK, and establish a secure
                                                                                  connection with thc
         message to the supplicant.                                               supplicant
                                              Consider BDAK as an initial                                        350
                                              value for the DAK
          Continue the supplicant's           regeneration process, and                 Start the dynamic
          DAK regeneration using              carry on the sccure                      regeneration of the
          BDAK as an initial value, and       communication with AP                     supplicant's DAK
          after At, discard any
          information related to the
          supplicant




                                                          FIG. I9
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 24 of 36 PageID #: 81


                                                    US 7,233,664 B2
                              1.                                                                     2
     DYNAMIC SECURITY AUTHENTCATION                                   exchanged periodically. Third, and more importantly is the
       FOR WIRELESS COMMUNICATION                                     susceptibility to an “insider' attack on the key. This is
                NETWORKS                                              referred to as the “super user spying on the “setting duck’
                                                                      static key inside the system, where the time window between
          CROSS-REFERENCE TO RELATED                                  exchanging keys might be long enough for a Super user, who
                 APPLICATIONS                                         has a Super user privilege, to break in and steal the key.
   This application is a continuation-in-part of U.S. patent             In the RSA public key cryptography system, a user (U)
application Ser. No. 10/387,711, entitled “Computer System            generates two related keys, one is revealed to the public,
Security via Dynamic Encryption, filed on Mar. 13, 2003,         10   deemed the “public key, to be used to encrypt any data to
and claims the benefit of the filing date thereof. The entire         be sent to U. The second key is private to U, called the
specification of the parent application is incorporated herein        “private' key, and is used to decrypt any data received at U.
by reference.                                                         which was encrypted with the corresponding public key. The
                                                                      RSA cryptography system generates large random primes
         BACKGROUND OF THE INVENTION                             15   and multiplies them to get the public key. It also uses a
                                                                      complex encryption function Such as mod and exponential
   1. Field of the Invention (Technical Field)                        operations. As a result, this technique is unbreakable in the
  The present invention relates to the field of wireless              lifetime of a human being for large keys, e.g., higher than
communication network security, more particularly to a                256 bits, and also eliminates the problem of the insecure
dynamic authentication method and system for providing                exchange of symmetric keys, as in a DES system. However,
secure authentication amongst wireless communication net              the huge computational time required by RSA encryption
work nodes.                                                           and decryption, in addition to the time required to generate
   2. Background Art                                                  the keys, is not appealing to the Internet user community.
   The fundamental objective of cryptography is to enable             Thus, RSA cryptography is mainly used as “one shot solid
users to communicate securely via an insecure shared data        25   protection of the symmetric cryptography key exchange.
communication channel or system environment, maintain                    In the RSA public key system, if a first user (U) requests
ing data integrity, privacy, and user authentication. Over the        a secure communication with a second user (U), the latter
past century, various cryptography systems have been devel            will generate a pair of encryption keys: public E. and private
oped which require a great deal of time to break even with            D. An internal Super user spy (S), with a helper (H)
large computational power. However, if an intruder obtains       30
                                                                      intruding on the communication line externally, can easily
the encryption key, the encryption mechanism, and probably            generate its own pair of keys, a public Es and private Ds, and
the entire system security, is compromised and a new key is           pass D and E to H. Then S can replace the public key E.
required.
   In order to make an encryption system nearly impen                 with its own public key Es. Thus, all data moving from U.
etrable to an intruder, two strategies are commonly used: 1)     35
                                                                      to U will be encrypted using Es instead of E. Now H can
a long encryption key, and/or 2) a complex encryption                 decrypt the cipher text moving between U and U using the
function. A key of length n bits has a 2" search space.               private key D's store it, and re-encrypt it using the original
Therefore, for large values of n an intruder needs to spend           E, in order for U to receive and decrypt it without any
more than a lifetime to break the cipher. Also, simpler               knowledge of the break that occurred in the middle. Such an
encryption functions provide a less secure encryption sys        40
                                                                      attack is typically called the “super-user-in-the-middle’
                                                                      attack.
tem. For instance, an encryption code that applies the logic
XOR function is easy to decipher no matter how long the                  Even though they are secure against outsider attack, both
key length is. This is because the XOR operation is per               the symmetric and public key cryptography systems are still
formed on one bit of data and its corresponding bit from the          Vulnerable to insider attacks. By obtaining the key at any
encryption key, one bit at a time. The deciphering approach      45   time of a secure session, an intruder can decipher the entire
of Such simple encryption functions by an intruder is based           exchanged data set, past and future. Further, a Super user can
on the divide-and-conquer mechanism. The intruder first               easily steal a static symmetric key and send it to an outside
deciphers individual key fragments, which is relatively               intruder to sniff and decrypt the cipher text, particularly in
uncomplicated to accomplish due to the simple linearity of            the DES and AES systems.
the XOR function, then reconstructs the entire key once all      50      A common way to protect a static encryption key is to
of the individual fragments are obtained. It is more difficult        save it under a file with restricted access. This restriction is
to apply Such a divide-and-conquer approach to break the              not enough, however, to prevent a person with Super-user
key of a nonlinear exponential encryption function, Such as           privilege from accessing the static key in the host file. Even
used in the Rivest-Shamir-Adelman (RSA) system.                       when keys are changed for each communication session, for
   At present, there are two major cryptography system           55   example in the Diffie-Hufman system, there is a time win
philosophies: 1) symmetric systems (static or semi-dynamic            dow enough for the Super-user to obtain the semi-static key.
key), and 2) public key systems (static key). In symmetric            In most crypto Systems, once the key is found the previous
systems, e.g., DES, AES, etc., a key is exchanged between             and future communicated data are no longer secure.
the users, the sender and receiver, and is used to encrypt and           Various other attempts have been made to circumvent
decrypt the data. There are three major problems with            60   intrusion by outside users through encryption of communi
symmetric systems. First, exchanging the key between users            cated data. Examples of such methods include that described
introduces a security loophole. In order to alleviate such a          in U.S. Pat. No. 6,105,133 to Fielder, et al., entitled, “Bilat
problem, the exchanged key is encrypted via a secure public           eral Authentication and Encryption System: U.S. Pat. No.
key cryptography system. Second, the use of only one static           6,049,612 also to Fielder, et al., entitled, “File Encryption
encryption key makes it easier for an intruder to have an        65   Method and System:” and U.S. Pat. No. 6,070,198 to
ample amount of time to break the key. This issue is                  Krause, et al., entitled, “Encryption with a Streams-Based
addressed by the use of multiple session keys that are                Protocol Stack.” While the techniques described in these
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 25 of 36 PageID #: 82


                                                      US 7,233,664 B2
                               3                                                                        4
patents may be useful in preventing unwanted intrusion by                dancy. This redundancy can be used to eliminate many
outsiders, they are still prone to attack by the Super-user-in           possibilities for the contents of messages. Further educated
the-middle.                                                              guesses about the contents of one or both of the messages
   Wireless communication networks are also prone to Secu                can be used to statistically narrow the field of possible
rity breaches. The ability to provide mobile communications              messages, and in Some cases it is possible to determine the
and broadband media services are two major requirements                  exact contents of the message.
of modern telecommunication networks. The requirement to                    Another type of attack is also possible when using the
allow mobile communication devices, or 'supplicants', to                 WEP algorithm to secure communications. If an attacker
move between access points (APs), or base stations, while                knows the exact plaintext for one encrypted message, the
maintaining full, mutually-secure authentication makes              10   attacker can use this knowledge to construct correct
mobility management one of the critical aspects of wireless              encrypted packets. The procedure involves constructing a
communication. The rapid progress in wireless communi                    new message, calculating the Cyclic Redundancy Check
cation systems, personal communication systems, and                      (CRC-32), and performing bit flips on the original encrypted
“Smartcard” technologies has brought new opportunities and               message to change the plaintext to the new message. The
challenges to be met by engineers and researchers working           15   basic property is: RC4(X) XOR X XORY=RC4(Y). This
on the security issues related to new communication tech                 packet can then be sent to the access point or Supplicant
nologies.                                                                where it will be accepted as a valid packet.
   Public-key cryptography offers robust solutions to many                  Even though the WEP algorithm is part of the standard
of the existing security problems in communication systems,              that describes communication in wireless LANs, the WEP
however, excessive computational demands caused by on                    algorithm has failed to protect wireless communication from
line memory, code size, speed, etc. have made the use of                 eavesdropping and unauthorized access to wireless net
public key cryptography limited, particularly on wireless                works. This is primarily due to the fact that it relies on a
communication systems. The implementation of public-key                  static secret key shared between a Supplicant and the wire
cryptography on server and client main platforms rarely                  less network.
causes problems due to the availability of high-speed pro           25
                                                                            In a first embodiment, the present invention alleviates the
cessors and extensive memory space. However, in restricted               problems encountered in prior art communication network
hardware environments with limited computational power                   security, providing continuous encryption key modification,
and Small memory, Such as in Smartcards and mobile tele                  one key for each data record. New keys are generated from
phones, maintaining a secure environment is more challeng                the previous key and data record, and are used to encrypt the
ing. Thus, the integration of public-key cryptographic tech         30
                                                                         Subsequent data record. The key lifetime is equal to the time
niques is often delayed or completely ruled out due to the               span of record encryption, which is too small for an intruder
difficulty of obtaining efficient, reliable solutions.                   to break and a Super-user to copy. The present invention also
   An industry standard describes the communication that                 reduces computational overhead by breaking the complexity
occurs in wireless local area networks (LANs). The Wired                 of the encryption function and shifting it over the dynamics
Equivalent Privacy (WEP) algorithm is used to protect               35
                                                                         of data exchange. Speed is also improved through the use of
wireless communication from eavesdropping. WEP relies on                 a simple XOR logic encryption function. A shuffling mecha
a secret encryption key that is shared between a Supplicant              nism based on a dynamic permutation table, which is
Such as a laptop personal computer with a wireless card, and             generated from the current session key, is coupled with the
an AP. The secret key is used to encrypt data packets before             XOR logic operation, to strengthen the encryption function.
they are transmitted, and an integrity check is used to ensure      40
                                                                         The present invention also alleviates the “super-user-in-the
that packets are not modified in transit. The standard does              middle' attack. An intruder must obtain an entire set of keys,
not discuss how the shared key is established. In practice,              at the right moment, without being noticed, in order to
most installations use a single key that is shared between all           decrypt the entire ciphered message. Encryption is fully
mobile stations and access points.                                       automated and all parties, the Source user, destination user,
   WEP uses the RC4 stream cipher encryption algorithm. A           45
                                                                         and central authority, are clock-free synchronized, and
stream cipher operates by expanding a short key into an                  securely authenticated, at all times. The dynamic key
infinite pseudo-random key stream. The sender XORs the                   encryption system of the present invention is deployable at
key stream with the plaintext to produce ciphertext. The                 any level of a system, as there is complete synchronization
receiver has a copy of the same key, and uses it to generate             between parties.
an identical key stream. By XORing the key stream with the          50
ciphertext, the receiver yields the original plaintext. To                  In a second embodiment, the present invention utilizes the
ensure that a data packet has not been modified in transit, an           continuous authentication mechanism of the first embodi
Integrity Check (IC) field is included in the packet. To avoid           ment to implement secure and dynamic authentication
encrypting two ciphertexts with the same key stream, an                  between wireless communication network nodes.
Initialization Vector (IV) is used to augment the shared            55
secret key and produce a different RC4 key for each packet.                          SUMMARY OF THE INVENTION
The IV is also included in the packet. However, both of these                     (DISCLOSURE OF THE INVENTION)
measures are implemented incorrectly, resulting in poor
security.                                                                  In a first embodiment, the present invention is a method
   Ineffective WEP security leads to different types of intru       60   of providing a secure data stream between system nodes.
Sion, or attacks, by outsiders. For example, a passive eaves             The method includes creating data at a source user node and
dropper can intercept all wireless traffic, until an IV collision        regenerating a new encryption key, or dynamic session key
occurs. By XORing two packets that use the same IV, the                  (DSK), at the node using the created data and a previous
attacker obtains the XOR of the two plaintext messages. The              DSK. The new DSK is generated by performing a logic
resulting XOR can be used to make inferences regarding the          65   operation on a previous DSK and a data record. Preferably,
contents of the two messages. The Internet Protocol traffic is           the logic operation is an XOR operation. The data record and
often very predictable and includes a great deal of redun                previous DSK are XORed to form an expanded key, ExpK.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 26 of 36 PageID #: 83


                                                     US 7,233,664 B2
                             5                                                                         6
Bytes are randomly selected from the ExpK to generate the              nodes calculate N. If the user node determines that the
new DSK, using a byte from a previous DSK as a seed of                 decrypted nonce is equal to the nonce, then the user node
random generation.                                                     transmits an encrypted version of N back to the central
   A data record is encrypted with a DSK by performing a               authority node, encrypting it with its DAK. The central
logic XOR operation on the data and DSK to form a                      authority node receives the encrypted N and decrypts it
temporary cipher. Portions of the cipher are then permuted             with its DAK. Finally, the central authority compares the
to form another cipher, which is then transmitted over a data          decrypted N° to N, and if it finds them equal, mutual
stream to the destination user node.                                   authentication was successful.
  Ablock of n data records at a time, each record of m bytes,            Once a central authority has synchronized and authenti
and a corresponding number of n DSKS, each of m bytes, are        10   cated itself to a user, the central authority generates an initial
combined to form n new DSKs. The n new DSKs are then                   DSK; encrypts the initial DSK with the DAK that is aligned
used to encrypt the subsequent block of n data records. The            with that user; and transmits the encrypted initial DSK to
process continues until all data records are encrypted and             that user. The same initial DSK is sent to both the source and
transmitted from the source user node.                                 destination users, encrypted with their corresponding
   The method further comprises the step of receiving             15   aligned DAKS So that they can start a secure communication
encrypted data at a destination user node and decrypting the           session. After having received the identical initial DSK from
received encrypted data with a DSK. Once the encrypted                 the central authority, each user, Source and destination,
data is decrypted, new DSKs are regenerated at the desti               regenerates new DSKs based on previous DSKs and the data
nation user node using the decrypted data and a previous               that was created at the source user node.
DSK. A central authority node is used to assure that both the             The present invention is further a system for providing a
Source and destination nodes begin with the same initial               secure data stream between a source programmable appa
DSK so that the destination node can properly decrypt the              ratus and a destination programmable apparatus. The system
received encrypted data.                                               comprises: a source programmable apparatus; a data stream
   The present invention is further a method of authenticat            created by the source programmable apparatus; means for
ing one system node to another system node comprising the         25
                                                                       encrypting data of the data stream with a DSK; and means
steps of generating an authentication key at a central                 for regenerating a new DSK using data from the data stream.
authority node; transmitting the authentication key to a user          The system also includes a destination programmable appa
node; and starting a daemon at the central authority node and          ratus in electrical communication with the source program
a daemon at the user node. These daemons regenerate new                mable apparatus; means for transmitting encrypted data to
dynamic authentication keys (DAKS) every Öt and maintain          30
                                                                       the destination programmable apparatus; means for decrypt
a corresponding number-regeneration-counter at each node.              ing the encrypted data received at the destination program
   A new DAK is generated by performing an XOR logic                   mable apparatus with a DSK, and means for regenerating a
operation on a previous DAK and an auxiliary key, K.                   new DSK using decrypted data.
Performing the XOR operation on the previous DAK and
auxiliary key, K forms an expanded key, ExpK. Bytes are           35      In a second embodiment, the present invention is a
randomly selected from this expanded key to generate the               method of providing secure authentication between wireless
                                                                       communication network nodes. The method includes the
new DAK, where a byte from a previous DAK is used as a                 steps of providing a node identifier comprising an address
seed of random generation. The auxiliary key, K, is formed
by performing an XOR logic operation on the DAK and last               and an initial authentication key; installing the node identi
used DSK. Performing the XOR operation on the previous            40   fier at a first network node, which is preferably a supplicant
DAK and DSK forms an expanded key, ExpK. Bytes are                     or an access point; storing the node identifier at a second
randomly selected from this expanded key to generate the               network node, which is preferably an access point or an
auxiliary static key, K, where a byte from the DAK is used             authentication server, sending node identifier information
as a seed of random generation. If no previous DSK exists,             from a first network node to a second network node; and
because it is the user's initial session, then K is formed from   45   synchronously regenerating an authentication key at two
the initial DAK, only, where a copy of the DAK replaces the            network nodes based upon node identifier information.
nonexistent DSK.                                                       Sending node identifier information from a first network
   The method of the present invention also includes syn               node to a second network node includes comparing the sent
chronizing one node to another node. Synchronization is                node identifier address to the stored node identifier and
achieved by aligning the DAKS of one node to another and          50   determining an associated authentication key.
comprises the steps of forking a child communication                      The step of sending node identifier information from the
process at a user node which freezes the DAK and its                   first to the second node preferably comprises encrypting the
number regeneration count at the user node; transmitting the           node identifier address with the initial authentication key
frozen DAK number regeneration count from the user node                and sending the node identifier address and encrypted node
to a central authority node; forking a child communication        55   identifier address to the second network node. The sent node
process at the central authority node which Snapshots the              identifier address is then compared to the stored node
DAK number regeneration count for that user at the central             identifier at the second network node and the associated
authority node; comparing the frozen and Snapshot DAK                  authentication key is determined. The second node decrypts
number regeneration counts of the user and central authority           the node identifier address with the associated authentication
nodes; and aligning the DAKs of the user and central              60   key and compares the decrypted node identifier address to
authority nodes according to the comparison.                           the sent node identifier address in order to authenticate the
   In addition to being aligned, nodes are authenticated to            first node.
one another by generating a nonce, N, at the central authority           To mutually authenticate, the second node then encrypts
node; encrypting the nonce with a frozen DAK; transmitting             a function of the node identifier address with the associated
the nonce and the encrypted nonce to a user node; decrypting      65   authentication key and sends encrypted function back to the
the encrypted nonce at the user node with a frozen DAK; and            first network node. The first node then decrypts the
comparing the decrypted nonce with the nonce. Then, both               encrypted function with its initial authentication key, and
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 27 of 36 PageID #: 84


                                                     US 7,233,664 B2
                          7                                                                          8
compares the decrypted function to the locally computed                an initial authentication key and an address to a first node,
function to authenticate the second node.                              communicating the address from a first node to a second
   Upon authentication each node begins the step of syn                node, and regenerating authentication keys at the first and
chronously regenerating an authentication key based upon               second nodes based upon the initial authentication key.
node identifier information. Authentication keys are regen             Additionally, the method includes maintaining a number
erated based upon the initial authentication key while main            regeneration counter associated with the regeneration of
taining a number regeneration counter. An authentication               authentication keys. An authentication key and associated
key is buffered every At time period.                                  number regeneration count are buffered every time period
  The method of the second embodiment further includes                 At.
requesting a secure connection from a first network node to       10
a second network node. The method includes the steps of                  The present invention is still further a network for pro
generating a nonce, encrypting the nonce with the initial              viding secure authentication between wireless communica
authentication key, and sending the node identifier address,           tion network nodes. The network includes a first network
nonce and encrypted nonce from a first network node to a               node, a node identifier comprising an address and an initial
second network node. The second node forwards the node            15   authentication key associated with the first network node, a
identifier address, nonce and encrypted nonce to a third               second network node having means for storing the node
network node, preferably an authentication server. Upon                identifier, a communication channel between the first and
forwarding this information, the third node compares the               second network nodes, and means for synchronously regen
sent node identifier address to a stored node identifier and           erating an authentication key at the first and second network
determines an associated authentication key. The third node            nodes based upon the node identifier.
decrypts the encrypted nonce with the associated authenti                A primary object of the present invention is to provide a
cation key and compares the decrypted nonce to the sent                dynamic encryption method and system having no static
nonce. Upon equality, the third node authenticates the first           keys, public or private, that are Susceptible to a security
node.
   The third node then passes the operation back to the           25
                                                                       breach. Another primary object of the invention is to provide
second node, in this example, an access point, by encrypting           improved security to a data stream between a source and
an authentication key and a number regeneration count of               destination user, in particular to provide improved security
the first node with an authentication key of the second node           against a Super-user having insider privileges. Another pri
and sending them to the second node. The second node                   mary object of the present invention is to provide Such
encrypts a function of the nonce with the received authen         30   improved security at a high speed, in a secure system
tication key of the first node and sends the encrypted                 environment, via mutually authenticated users and CAs. Still
function to the first node.                                            another primary object of the present invention is to provide
   The first node decrypts the encrypted function with its             a means for mutually secure authentication of wireless
authentication key and compares the decrypted function to              communication network nodes.
the locally computed function. Upon equality, a secure            35      A primary advantage of the present invention is that it is
connection is established between the first and second                 fully automated, with all system nodes Synchronized and
nodes.                                                                 mutually authenticated, to ensure security. Another primary
  The method additionally includes steps for securing a                advantage of the invention is that it is simple and fast, yet
seamless handover from one node to another, Such as when               secure against spying by an internal Super-user or outside
a Supplicant migrates from one access point to another. The       40
                                                                       intruder due to the large number of dynamic keys (n) that
method includes the steps of sending a handover request                would need to be broken or compromised—one key per
with a buffered authentication key from a first network node,          ciphered data record, (n) parallel sessions of encryption, and
preferably a Supplicant, to a second network node, prefer              Zero entropy of the ciphered text. Yet another primary
ably a first access point; deassociating the first network node
with the second network node; connecting a first network          45   advantage of the invention is that it minimizes the exchange
node to a third network node, preferably a second access               of keys between users and/or the CA. Still yet another
point; and regenerating an authentication key at the third             advantage of the invention is that an initial DAK is securely
network node based upon the buffered authentication key.               exchanged between a user and CA which is continuously
Alternatively, the method includes establishing a connection           regenerated during the entire life of the user, allowing the
between a first network node, preferably a Supplicant, and a      50   user and CA to synchronize (realign DAKs) and authenticate
second network node, preferably a first access point; roam             to one another as needed for a communication session or
ing for a third network node, preferably a second access               when there is a disaster misalignment between a user and
point; determining whether the first network node was                  CA. Yet another primary advantage of the present invention
connected to the third network node within a previous time             is dynamic, secure authentication of wireless communica
period At; sending a handover request with a buffered             55   tion network nodes. And yet another primary advantage of
authentication key including third network node information            the present invention is the minimization of wasted band
from the first network node to the second network node:                width in wireless communication networks.
sending a buffered authentication key and number regenera                 Other objects, advantages and novel features, and further
tion count of the first network node to the third network              scope of applicability of the present invention will be set
node; connecting a first network node to a third network          60   forth in part in the detailed description to follow, taken in
node; and regenerating an authentication key at the first and          conjunction with the accompanying drawings, and in part
third network nodes based upon the buffered authentication             will become apparent to those skilled in the art upon
key.                                                                   examination of the following, or may be learned by practice
   The second embodiment of the present invention is fur               of the invention. The objects and advantages of the invention
ther a method of providing dynamic security authentication        65   may be realized and attained by means of the instrumen
between wireless communication network nodes including                 talities and combinations particularly pointed out in the
the steps of providing at least two network nodes, assigning           appended claims.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 28 of 36 PageID #: 85


                                                     US 7,233,664 B2
                              9                                                                    10
        BRIEF DESCRIPTION OF THE DRAWINGS                              an authentication server (AS) generates daemons to manage
                                                                       dynamic authentication keys (DAKs) for Supplicants and
   The accompanying drawings, which are incorporated into              access points;
and form a part of the specification, illustrate preferred               FIG. 16b is a diagrammatic overview of the second
embodiments of the present invention and, together with the            embodiment of the present invention for dynamic security
description, serve to explain the principles of the invention.         authentication for a wireless communication network show
The drawings are not to be construed as limiting the inven             ing communication between a Supplicant, access point, and
tion.                                                                  authentication server mutually authenticated by secure
   FIG. 1a is a diagrammatic overview of a central authority           dynamic authentication keys (DAKs);
(CA) generating daemons to manage users’ dynamic authen           10      FIG. 17 schematically illustrates mutual initial authenti
tication keys (DAKs) in accordance with the present inven              cation of the Supplicant or access point and the authentica
tion;                                                                  tion server;
   FIG. 1b is a diagrammatic overview of secure communi                  FIG. 18 schematically illustrates an initial connection
cation between users in accordance with the present inven              between a Supplicant and an access point; and
tion;                                                             15     FIG. 19 schematically illustrates seamless handover of a
   FIG. 2 is a diagrammatic illustration of a user registration        Supplicant from a first access point to a second access point.
request to a CA in accordance with the present invention;                        DESCRIPTION OF THE PREFERRED
   FIG. 3 is a diagrammatic overview of synchronization and
authentication between users and a CA, and initial genera                         EMBODIMENTS (BEST MODES FOR
tion of the DSK by the CA in accordance with the present                           CARRYING OUT THE INVENTION)
invention;                                                                Computer System Security
  FIG. 4 is a diagrammatic illustration detailing the method
of FIG. 3;                                                                In a first embodiment, the present invention is a dynamic
  FIG. 5 is a diagrammatic illustration of synchronization of          symmetric key encryption method and system for network
DAKs between a CA and a user in accordance with the               25   security. The invention is implemented between end-users
present invention;                                                     (U) and central authentication authorities (CAs) for user
   FIG. 6a is a diagrammatic illustration of the method                authentication purposes, and between end-users for secure
whereby a CA authenticates a user in accordance with the               exchange of digital data. The users and CA reside at their
present invention;                                                     respective nodes, or programmable apparatuses, such as at
   FIG. 6b is a diagrammatic illustration of the method           30   one or more computers, and are in electrical communication,
whereby a user authenticates a CA in accordance with the               Such as via a computer network. Communicated data flows
present invention;                                                     over a data stream between the user and CA programmable
                                                                       apparatuses. Computer-readable memory provides storage
   FIG. 7a is a diagrammatic illustration of the method                for the data, dynamically changing keys, and other variables,
whereby a CA freezes and resumes regeneration of users            35   as needed to allow for the regeneration of Subsequent
DAKS upon occurrence of a CA shutdown event, in accor                  dynamic keys, and to carry out other necessary processes
dance with the present invention;                                      within the computer. Means are provided on the program
   FIG. 7b is a diagrammatic illustration of the method                mable apparatuses for performing all of the various methods
whereby a user freezes and resumes regeneration of its DAK             involved in the dynamic encryption method. Such means
upon occurrence of a user shutdown event, in accordance           40   include primarily computer-readable means, such as Soft
with the present invention;                                            ware, and the necessary related hardware.
   FIG. 8 is a diagrammatic illustration of secure commu                  The encryption method of the present invention distrib
nication establishment at the Source user node in accordance
                                                                       utes the complexity of the encryption algorithm over the
with the present invention;                                            dynamics of the data exchange, involving the exchanged
  FIG. 9 is a diagrammatic illustration of secure commu           45   data as well as the previous key in the process of regener
nication establishment at the destination user node in accor           ating a "dynamic encryption key; i.e., KEY
dance with the present invention;                                      F (KEY: DATA RECORD), where F is a key
  FIG. 10 is a diagrammatic illustration of a user handshak            regeneration function. Thus, there is a newly generated key
ing method with a CA in accordance with the present                    for the encryption of every data record, yielding Zero
invention;                                                        50   entropy between the cipher and the plain data. There are no
   FIG. 11 is a diagrammatic illustration of the dynamic               static keys, public or private, that are susceptible to a
encryption and permutation method of the present invention;            security breach. In order to guarantee security, the encryp
   FIG. 12 is a diagrammatic illustration of the dynamic               tion method of the present invention is preferably deployed
decryption and permutation method of the present invention;            in a system of registered end-users with a CA, whereby the
   FIG. 13 is a diagrammatic illustration of the DSK regen        55   CA maintains user connections authentication and secures
eration method of the present invention;                               distribution of symmetric encryption session keys.
   FIG. 14 is a diagrammatic illustration of the DAK regen                The invention employs two types of dynamic keys,
eration method of the present invention;                               namely dynamic authentication keys (DAK) and dynamic
   FIG. 15a is a diagrammatic illustration of the formation of         session keys (DSK). The former is used to mutually authen
the auxiliary static key using the initial DAK in accordance      60   ticate users and CAS; it is continuously regenerated through
with the present invention;                                            out the existence of the user and the CA. The latter exists
   FIG. 15b is a diagrammatic illustration of the formation of         when the need arises for a secure data exchange session
the auxiliary static key using the DAK and previous DSK in             between users; its regeneration is maintained only through
accordance with the present invention;                                 the life cycle of such a session. The placement of the initial
   FIG. 16a is a diagrammatic overview of the second              65   DSK at users' nodes is securely carried out by the CA, and
embodiment of the present invention for dynamic security               encrypted using the users’ DAKS. The CA maintains an
authentication for a wireless communication network where              array of DAKS, one per user.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 29 of 36 PageID #: 86


                                                     US 7,233,664 B2
                           11                                                                        12
  The invention further employs an auxiliary static key K,             starts a daemon related to the requesting user, and randomly
which is formed based on the DSK and the DAK, given that               selects an initial DAK, sending a copy to the user via a
the user has established a session; otherwise, it is formed            secure channel 12, for example, using the well-known RSA
from the initial DAK only. This static key is continuously             technique where the CA uses the user's public key to encrypt
involved in the regeneration of the DAK. The auxiliary static          the newly generated DAK. Then the CA starts a daemon that
key adds another dimension of security to the process                  permanently regenerates the DAK. Upon the reception of the
against insider attacks, as it involves more dynamics to the           initial DAK, the user starts a daemon in order to perma
regeneration of the DAK by allowing the contribution of the            nently regenerate the DAK. From that point forward, the
DSK to the process, every new communication session                    user and CA randomly regenerate the next DAK every ot
between users. The static nature of K is not to be exploited      10   period, 14, 15, based on the previous generated DAK and the
by the attacker since its exploitation does not lead to any            auxiliary static key K. The user and CA also maintain a
important information; its relation to the DSK and the DAK             number-regeneration-counter (NRC). This method of regen
is not reversible, i.e., K is manufactured from DSK and                erating new DAKs is depicted in greater detail in FIGS. 14
DAK, yet neither DSK nor DAK can be obtained from K.                   and 15.
   The major role of the CA is to maintain the registered         15     Referring to FIG. 14, a diagram illustrates the continuous
users’ DAKS generation and the secure delivery of symmet               DAK regeneration method, where DAK represents the j"
ric session keys (DSKs) between the users. The CA also                 byte of the dynamic authentication key, Ki represents the
authenticates the Source user to the destination user and vice         j" byte of the auxiliary static key, ExpKh) represents the h"
versa, while authenticating itself to both users. Unless a user        byte of an “expanded key”, 1 sism, 1s his 2m. Each unit R
is pre-registered with the CA, it is nearly impossible for an          represents the random selection of one byte among the
intruder to have the same synchronized dynamic key with                ExpK’s 2m bytes. An expanded key, ExpK 186 of twice the
the CA, as a registered user. The only explicit user identity          size of the DAK 182 is generated as follows. Each of the
verification is carried out once, at the time the user first           DAK, K, and ExpK are divided into (m/2) regions, indexed
registers with the CA. Any consequent authentication is                from 1 to (m/2). Each region of DAK 182 and DSK, 184 is
implicitly processed, without the need to exchange any plain      25   of length 2 bytes, and each region of ExpK, 186 is 4 bytes.
keys, which would require a secure channel. The authenti               The indices of the four consecutive bytes of any region r in
cation method involves the three parties to any connection:            the ExpK are indexed with the values: 4r-3, 4r-2, 4r-1, and
Source user, destination user, and CA, authenticating each             4r. The indices of the two consecutive bytes of any region r,
other via their corresponding synchronized dynamic key.                in the DAK and K, are indexed with the values: 2r-1 and 2r.
   Referring to FIG. 1a, a diagrammatic overview of a CA          30   The four bytes of region r in the ExpK are filled from DAK
generating daemons to manage users’ dynamic authentica                 and K as follows:
tion keys (DAKs) in accordance with the present invention                Expk4r-3<-DAK2r-1
is shown. Registration of trusted users, users that have for              ExpK4r-2<-DAK2r
example, provided a valid certificate of authentication or                ExpK4r-1-(DAK2r-1) XOR (DAK2r)
who are referred by a previously-registered third party user,     35      ExpK4re-(DAK2r-1) XOR (DAK2r) XOR (K2r
occurs over a secure channel, for example, using RSA                          1) XOR (K2r)
encryption, where the CA provides the user with an initial                It will be understood by those of skill in the art that, ExpK
DAK. Referring to FIG. 1b, a diagrammatic overview of                  can alternatively be comprised of any number of bytes, e.g.,
user communication encrypted with a dynamic session key                2m, 3m, 8m, etc., and the invention is not limited to any
(DSK) initially generated and sent by a CA is shown. Upon         40   particular size for ExpK. If ExpK were of a different, greater
any user's connection request, a communication child pro               number of bytes than 2m, then the logic operation would be
cess is forked at the CA, as well as at the user node. Each            altered as needed to fill the bytes of ExpK. It will also be
child process runs on the behalf of its parent during the              understood that the byte positions chosen to be XORed
whole communication session in order to avoid disturbance              together to fill the positions of ExpK could similarly be
of the DAK generation process in the event of synchroni           45   altered, and still remain within the inventive scope of the
Zation or authentication failure, for example, due to a false          dynamic encryption and authentication method. Similarly,
connection request, hardware failure, etc.                             alternative logic operations could be substituted for the XOR
   The CA is responsible for secure user authentication and            operation.
generation of the initial trusted user dynamic authentication             Once ExpK is created, a random selection of m bytes from
key, DAK. Every user must register with the CA in order to        50   the 2m bytes of ExpK is taken 190 based on the first byte of
obtain its initial DAK, which is exchanged via a secure                the DAK (DAK1) as the random function seed 188.
channel, e.g., using RSA. Upon the initiation of any new               Alternatively, a randomly selected byte of the DAK can be
user's secure data exchange session, both end-users and the            used as the random function seed. This function generates a
CA freeze their DAK generation and synchronize by estab                sequence of m random numbers in the range between 1 and
lishing the same dynamic change. After the user and the CA        55   2m each of which represents the index of the ExpK byte to
are synchronized (their DAKs are aligned), they both yield             be placed as the next byte of the regenerated DAK 192. The
the same randomly generated DAK at both nodes. This DAK                operation depicted in FIG. 14 is performed at both the user
is used in the authentication method as the encryption and             and the CA nodes. In order to maintain synchronization
decryption key, because it is maintained only by the CA and            control, a number-regeneration-count for the dynamic
the user.                                                         60   authentication key (DAK NRC) 194 is maintained and
   Referring to FIG. 2, a diagram further illustrates the user         incremented after each DAK regeneration. This method can
registration method with a CA. The user starts the registra            be performed periodically or a periodically (with mutual
tion process by sending a request 10, effectively requesting           consent of CA and the user) according to the implementation
the generation of an initial value of its DAK, to the CA               of the invention.
including authenticated documentation of its identity and         65      Continuing on to FIGS. 15a and 15b, a diagram illustrates
purpose of registration, i.e. revealing it is a trusted user.          the method of forming the auxiliary static key K. FIG. 15b
Upon approval of the user's credentials by the CA, the CA              illustrates the formation of K using the CA-user aligned
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 30 of 36 PageID #: 87


                                                    US 7,233,664 B2
                             13                                                              14
DAK, where DAK represents the j" byte of the dynamic                  connection with U. Upon the acceptance by U to the
authentication key, DSKi represents the j" byte of the last           connection, Us DAK regeneration daemon forks a child
dynamic session key, Kil represents the j" byte of the                communication process U, COM, which freezes its version
auxiliary static key K, and ExpKh) represents the h" byte             of the DAK and its NRC, and sends synchronization infor
of an “expanded key”, 1 sism, 1shs2m. Each unit R                     mation back to the CA COM. Then, the CA COM snap
represents the random selection of one byte among the                 shots both users DAKS/NRCs from their corresponding
ExpK’s 2 m bytes. Each static key K is created using the              CA’s DAK daemons, and starts the synchronization and
CA-user aligned DAK, 208 and the last user session DSK,               authentication processes with both users’ communication
210. First, an expanded key (ExpK), 212, of twice the size            child processes.
of K is generated. Each of the DAK and the DSK is divided        10      Upon Successful mutual synchronization and authentica
into (m/2) regions, indexed from 1 to (m/2). Each region of           tion involving the three session parties, the CA COM gen
the DAK and the DSK is of length 2 bytes, and each region             erates a random dynamic session key (DSK) and encrypts it
of ExpK is 4 bytes. The indexes of the four consecutive               using the aligned DAK of each user, and sends it to both
bytes of any region r, in the ExpK, are indexed with the              users. After receiving the encrypted DSK, each of the two
values: 4r-3, 4r-2, 4r-1, and 4r. The indexes of the two         15   users’ child communication process decrypts it using its
consecutive bytes of any region r, in the DAK and the DSK,            respective aligned DAK, and starts a secure communication
are indexed with the values: 2r-1 and 2r. The four bytes of           session with the other child communication process, via the
region r in the ExpK are filled from DAK and DSK as                   decrypted DSK.
follows:                                                                 In case of failure, the child processes are terminated
  ExpK4r-3C-DAK2r-1                                                   without interruption to the parent processes and/or daemons.
  ExpK4r-2C-DAK2r                                                     This feature provides protection against a “synchronization
  ExpK4r-1-(DAK2r-1) XOR (DAK2r)                                      disturbance' attack. In Such an attack, an intruder imitating
  ExpK4re-(DAK2r-1) XOR (DAK2r) XOR (DSK                              a registered user or a CA might force the three DAK
      2r-1) XOR (DSK2r)                                               number-regeneration-counters (NRCs) to freeze, which will
  Then, a random selection of m bytes from the 2m bytes of       25   create a chaotic state, but only in the child processes. The
ExpK is performed, 216, based on the DAK1 byte as the                 counters are continuously counting, i.e., DAKS are continu
random function seed, 214. Alternatively, any randomly                ously regenerated, in the daemons without stopping, except
selected byte can serve as the random function seed. This             when rebooting. The child processes snapshot, or “freeze”.
function generates a sequence of m random numbers, in the             the DAK/NRC for use in the synchronization, authentica
range between 1 and 2m, each of which represents the index       30   tion, and secure DSK exchange. Thus, the continuously
of the byte to be placed as the next byte of K, 218. This             running DAK daemons are unaffected in the parent pro
operation is performed at both the source and destination             cesses in the event of a failure to establish a connection, or
user nodes. This method is used to form K when a user                 in the event of a synchronization disturbance.
communication session is taking place and DSKS are being                 However, in the event of successful synchronization and
regenerated.                                                     35   authentication, the child processes at the users' nodes return
   FIG. 15a illustrates the formation of K, 206 using the two         the aligned DAK and the newly generated DSK to their
copies of the initial CA-user aligned DAK, 196, 198. This             respective parent daemons in order to initialize a new state
method is used to form K when a communication session is              for DAK regeneration, forcing the daemon to discard the
not taking place, i.e., the user DSK does not exist. Thus, the        current value of DAK and DSK (if exists), and consider the
mechanism of FIG. 15a follows the same pattern as FIG.           40   newly returned versions in the DAK regeneration process.
15b, except replacing the non-existing DSK by another copy            Also, the CA COM return the two aligned DAKs and the
of the initial DAK.                                                   newly generated DSK to their respective DAK daemons at
  Returning to FIG. 3, a diagrammatic overview of syn                 the CA in order to initialize a new state for DAK regenera
chronization and authentication between users and a CA,               tion, forcing both local users’ daemons to discard their
and initial generation of the DSK by the CA is shown. DAK        45   current DAK and DSK (if exists) values, and consider the
regeneration starts at both the user and the CA nodes, upon           newly returned versions in the DAK regeneration process.
user registration, where each generates the same sequence of          Then, the CA COM terminates successfully, whereas the
random DAKs, with the initial DAK as a seed, even after the           U COM and U COM start a secure communication.
user-CA connection is terminated. Thus, key exchange                     Referring to FIG. 4, a diagrammatic overview of synchro
between users, as well as between users and the CA, is           50   nization, authentication, and generation of DSK by a CA in
minimized to maintain a high level of security. Users and the         response to a request from a source user (U) to communi
CA instead remain synchronized at all times with respect to           cate with a destination user (U) is provided. (See also FIG.
DAK regeneration. When the user-CA connection is termi                3.) Source user U requests a DSK generation from CA to
nated after initial request for user registration with the CA,        communicate with destination user U, and sends its frozen
synchronized DAK regeneration continues off-line. Perma          55   DAK NRC along with the request, 16. The CA forks a
nent regeneration of the DAK is maintained via a daemon               CA COM, which snapshots the two users DAKs, namely
running at each registered user, and a corresponding daemon           CA DAKU, and CA DAKU, and requests U to send
running at the CA.                                                    its DAK NRC, 18. This request notifies U that U is trying
  With continuing reference to the center portion of the              to establish a secure communication with it. Once the CA
diagram of FIG. 3, in order to establish a connection            60   has received the U DAK NRC, 20, the synchronization
between a source user U and a destination user U, US                  process is initiated, 22.
DAK regeneration daemon forks a child communication                      Synchronization ensures that the CA has DAK values
process U. COM, which freezes its version of the DAK and              identical to the users DAK values, despite message propa
its NRC, and sends a connection request to the CA including           gation delay. The CA ensures that its locally snapshot DAK
synchronization information. Upon the reception of Such          65   for U and the corresponding frozen DAK at Us node are
request, the CA's communication server forks a communi                aligned, and also ensures that its locally Snapshot DAK for
cation child process CA COM, which will notify U of the               U and the corresponding frozen DAK at US node, are
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 31 of 36 PageID #: 88


                                                   US 7,233,664 B2
                             15                                                                  16
aligned. To compensate for propagation delay and align the           thus authenticates the CA, 68. If D(E(N)) does not equal N.
corresponding CA’s DAK with each of the parties DAKs,                then the user failed to authenticate the CA and the connec
the difference (x) in the number of key regeneration counts          tion is aborted, 70.
(NRCs), between CA and each user, will be considered by                When the user has successfully authenticated the CA, 68,
the lagging party, which will regenerate its DAK an extra X          the user encrypts N with its DAK, (E(N)), and sends E(N)
times (See FIG. 5.)                                                  back to the CA, as part of the authentication acknowledg
   If alignment is not achieved with both users, 26, CA              ment to complete the authentication process, 68. Upon
ignores the synchronization effects from the non-synchro             receiving the authentication acknowledgment back from the
                                                                     user, 52, CA decrypts the received ciphered number, again
nized user(s), sends an abort message to both users before      10   using the aligned CA DAK U), 54 and compares the
killing its communication child process, and cancels the             decrypted value with the value of N, 56. If they are not
communication due to lack of synchronization.                        equal, the CA reports a failure to authenticate the user, 60.
   In the event of successful synchronization with both              and aborts the establishment of a connection. If they are
users, 24, the CA launches an authentication method, 28, to          equal, the user is successfully authenticated by the CA, i.e.,
certify their identity. (FIGS. 6a and 6b.) If successful        15   has been registered with the CA, 58. CA performs the same
authentication of both users is not achieved, 32, CA ignores         mutual authentication method with the second user before
any synchronization effects of the non-authenticated user(s),        user-to-user communication takes place. When all parties
sends an abort message to both users before killing its              have been mutually authenticated, CA proceeds to DSK
communication child process, and cancels the communica               generation, 62, the last step of FIG. 4.
tion due to lack of authentication. If both users are fully             AS Systems are prone to unpredicted shutdown events,
authenticated and synchronized with CA, 30, the CA ran               Such as power loss, the dynamic encryption method and
domly generates an initial DSK and sends it to both users,           system automatically freezes and resumes key regeneration
encrypted with each user's corresponding aligned DAK, to             upon occurrence of such events. Referring to FIG. 7a, a
begin data exchange, 34. This encryption process, 34, is             diagram illustrating freezing and resuming regeneration of
identical to the process described in FIG. 11, except that      25   DAKs when a CA experiences a shutdown event, is shown.
DSK, is replaced by DAK, and D, is replaced by the initial           FIG.7b shows freezing and resuming regeneration of DAKs
DSK. After the entire process is completed, successful or            when a user experiences a shutdown event. Referring to
unsuccessful, the CACOM terminates and returns its status            FIG. 7a, a CA is shown to experience a shutdown event, 72.
to the parent process.                                               The CA immediately sends a “freeze-DAK-regenerating
   Referring to FIG. 5, a diagram illustrates synchronization
                                                                30   message to all previously registered users, 74, as part of its
                                                                     shutdown handler routine. Meanwhile, the CA saves all
of DAKs between a CA and a user, based on the number                 users’ DAKs into a temporary file, 76. After shutting down,
regeneration-count for the DAK at each node. Initially, the          78, for a time period t, the CA reboots and reloads all the
number-regeneration-count of the DAK for user (U) at the             previously saved DAKs. The CA then requests the
CA, (CA DAK NRCU), is compared to the number                    35   DAK NRC from all users to ensure validity of the current
regeneration-count of the DAK at the user's node                     DAKs, 80. Then, the CA starts the synchronization process,
(U DAK NRC), 36. If the two NRCs are equal, then the CA              82 as described with respect to FIG. 5. The CAthen initiates
and user are synchronized. If the comparison of the NRCs is          the mutual authentication process with all Successfully syn
outside of a predetermined acceptable range, a “failure-to           chronized users, 84. (FIGS. 6a and 6b.) Finally, the CA
synchronize” message is reported, 40. This occurs when          40   sends a “resume-DAK-regenerating message to its regis
ICA DAK NRC U-U DAK NRC, 38, is larger than a                        tered and Successfully synchronized and authenticated users,
predetermined value, and the communication is terminated.            in order to resume realigned regeneration of the DAKs, 85.
   If the comparison of the NRCs is within the predeter              A similar method is performed by the user in the event of a
mined acceptable range, then the lagging party performs a            user's system shutdown, as depicted in FIG. 7b.
number of DAK regenerations equal to the calculated dif         45      After a user is registered with a CA, the user may request
ference in order to synchronize (i.e., align the DAKs) with          a secure communication with another user. Referring to FIG.
the other party. For example, if the CANRC lags behind that          8, a diagram illustrates secure communication establishment
of the user, 42, then the CA performs (U DAK NRC                     at the source user (U) side. The source user first determines
CA DAK NRCUI) regenerations of its DAK in order to                   whether it is registered to the CA, 86. If not, the user
align with that of U, 44. If the user NRC lags behind that of   50   performs the registration procedure and receives its initial
the CA, the CA sends a “synchronize message, including               DAK via a common secure channel, 88. (See also FIG. 2.)
the calculated NRC difference, 46, so that the user can              Then, the source user's DAK daemon forks a child com
perform the appropriate number of regenerations to synchro           munication process U. COM, 90, which freezes its DAK
nize with the CA. Once the user performs the regenerations,          generation and runs on behalf of the user until the end of the
it signifies that it has done so to the CA, 48.                 55   users’ session communication. U COM requests a secure
   Once the parties are synchronized, mutual authentication          connection establishment with the destination user (U)
of DAKs is performed to ensure the parties indeed share the          from the CA, and sends its frozen DAK NRC for synchro
same DAK. FIGS. 6a and 6b illustrate the mutual authen               nization purposes. In the event of Successful handshaking
tication method. FIG. 6a illustrates authentication of a user        with the CA, 92 (FIG. 10), the source user receives an initial
by a CA, and FIG. 6b illustrates authentication of a CA by      60   dynamic session key DSK, from the CA, 94.
a user. The process begins by CA generating a random                   The U-U, data exchange session uses the shared sym
number, or nonce, N. CA sends N and E(N) to the user,                metric DSK sent by the CA to both users. However, to
where E(N) is the encrypted version of N using the                   increase the level of dynamic encryption to n crypto parallel
CA DAKU, the shared and aligned DAK, as well as an                   streams, a set of n updated DSKs is derived randomly from
“authenticate” message, 50. The user decrypts E(N) using its    65   the initial DSK, used as a seed, sent by CA. The source user
frozen DAK, which should be identical to CA DAKU,                    message is stepped through n records, or a “block', at a time,
that of the CA, 64 and verifies that D(E(N))=N, 66. The user         and the first n DSKs generated are used to encrypt the first
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 32 of 36 PageID #: 89


                                                    US 7,233,664 B2
                              17                                                                    18
block of n records. After that, in DSKs are regenerated for            U receives a block of n cipher records (Cipher: 1s is n)
each consecutive block, as a function of the previously                118. All cipher records are decrypted using each records
generated in DSKS and their corresponding n data records.              corresponding DSK, 120. Concatenation of the decrypted
(See FIG. 13.)                                                         records provides the original message data to the destination
   This process is depicted in FIG. 8 after the source user has   5
                                                                       user, 122. U. generates in new DSKs from the recovered
had successful handshaking, 94. The source user first gen              block of data records and the current DSKs to be used for
erates randomly n different DSKs (DSK, where 1s is n), of              decryption of the next block of cipher records, 124, as
the same size as the initial DSK, 96. Then, n data records of          illustrated in FIG. 13. The process is repeated, 126, until all
the same size as the size of DSK (Record, where 1s is n)               the transmitted cipher data has been decrypted.
are extracted from the input data, 98, and encrypted 100.         10
                                                                          Referring to FIG. 12, a diagram illustrates the decryption
Next, for every Record, and its current DSK, as input, a new           method at 120 of FIG. 9 in greater detail. To shuffle the m
DSK, is regenerated, 102. This is depicted in greater detail           bytes of each of the received in cipher records, 158, back to
in FIG. 13, on a byte-by-byte basis. Finally, the n ciphered           the correct order, a permutation table PT, is generated for
records are transmitted to U 104. The encryption method                each cipher record C, 160. The permutation table is gener
described at 100 of FIG. 8 is illustrated in greater detail in    15
                                                                       ated, as at the Source side, as a copy of the corresponding
FIG 11.
  Turning to FIG. 11, a diagram illustrates the encryption             DSK. Permutation is performed on the received cipher
                                                                       record bytes using each of the table entry's index and its
method described at 100 of FIG. 8. In FIG. 11: Di is the               associated entry value, as indices of the two bytes in the
j' byte of the i' data record, DSK,j) is the j' byte of the            cipher record to be swapped, but in bottom-up order, 162:
corresponding i" DSK, C," is the j" byte of the i”                     permute C, with CPT.I., for j from m down to 1. The
“temporary cipher record.” Cilis the j" byte of the pro                result is a temporary cipher record C.", 164. The decryp
duced i" cipher record, and PT, is the j" byte of the i”               tion method continues by performing the XOR operation on
permutation table, 1s is n and 1 sism, for n records, each             C.", 164 and the corresponding DSK,j), for 1 sism,
of which is of m bytes.                                                166. This results in the original data record D, for 1s is n,
  The data record D, and the DSK, are used to produce             25
                                                                       168. The process continues as shown in FIG. 9, at 122.
C.", which is permuted based on PT, to produce cipher                    As discussed in FIGS. 8 and 9, upon request for a secure
record C, 1 sism, producing in cipher records. The encryp
tion method uses a simple XOR logic operation as an                    communication, both the Source user and destination user
encryption function between a DSK, and its corresponding               must accomplish a successful handshaking process with the
data record D. The data byte D,j]. 146, is XORed with the         30   CA. FIG. 10 illustrates a user handshaking method with the
corresponding key byte DSK, 148, resulting in a tempo                  CA. Upon receiving a message from the CA, 130, the user
rary cipher byte C"), 150. To shuffle the C" bytes                     responds accordingly, 132. If an “abort’ message is
around, a permutation table PT. 152 is generated as a copy             received, then the user terminates the communication child
of the corresponding DSK. The PT, bytes are scanned from               process in charge of the connection, 144. If authentication is
index 1 to index m, using each entry's index and its              35   requested, 138, the user mutually authenticates with the CA
associated entry value, as indices of two bytes in the                 as described in FIG. 6(b). If a “synchronize” message is
temporary cipher record to be swapped. The permutation is              received including a number (X), the user performs X regen
performed as follows: permute C,"          with C,"|PT,j),             erations of its DAK, in order to be synchronized with the
for 1 sism, which results in the final cipher record C, 156.           CA, i.e., aligning to the same DAK 134, as described in FIG.
After n data records are encrypted with n DSKs as afore           40   5. An acknowledgment message is then sent back to the CA,
                                                                       136.
mentioned, the final cipher block, made up of n cipher
records (C, where 1 s is n), is available for transmission,               After either synchronization or authentication, the user
and a set of n new DSKs is regenerated for encryption of the           waits for a "session key message including an encrypted
next data block, as shown in FIG. 13.                                  DSK, (E(DSK)). The encrypted DSK is decrypted, 140.
   Returning to FIG. 8, the final cipher block is transmitted     45   Then, the communication child process returns the aligned
to U 104 after having generated the n updated DSKs, 102.               DAK and the new DSK to its parent daemon in order to
for encrypting the next data block of n records. The method            initialize a new state for the DAK regeneration state, 141,
of data encryption and transmission is repeated, 106, until            and the communication between the Source and destination
the entire data Volume has been encrypted and transmitted.             is securely established, 142. The process continues at 96 of
   The decryption method is depicted in FIG. 9 at the             50   FIG. 8 and 116 of FIG. 9.
destination side, U. Initially, U receives a communication               Turning to FIG. 13, a diagram illustrates the dynamic
request from the CA, 108. Then its DAK daemon forks a                  session key (DSK) regeneration method of FIG. 8, 102, and
child communication process U, COM in order to freeze                  FIG. 9, 124, where DSK,j represents the j" byte of the last
the generation of its version of DAK and sends the                     i" dynamic session key, D, represents the j" byte of the
DAK NRC to the CA for synchronization purposes, 110.              55   lasti" data record, and ExpK,h] represents the h" byte of
U COM will run on behalf of the user until the end of the              the i' "expanded key”, 1sis in and 1 sism, 1shs2m.
users’ session communication. In the event of Successful               Each unit R represents the random selection of one byte
handshaking with the CA, 112 (FIG. 10), the destination user           among the ExpK's 2m bytes. Each newly generated DSK,
receives an initial dynamic session key DSK, from the CA,              is created using the last exchanged data record D, 172 and
114.                                                              60   the last DSK, 170. First, an expanded key (ExpK), 174, of
   After successful handshaking, U uses the initial DSK to             twice the size of DSK, is generated. Each of DSK, D, and
randomly generate in DSKs (DSK, 1 s is n) of the same size             ExpK, is divided into (m/2) regions, indexed from 1 to (m/2).
as the initial DSK (used as a seed), 116. Beginning with the           Each region of DSK, and D, is of length 2 bytes, and each
same initial DSK at both U and U sites, U randomly                     region of ExpK, is 4 bytes. The indexes of the four con
derives the same set of n regenerated DSKs as the source          65   secutive bytes of any region r, in the ExpK, are indexed with
user U, and parallels the encryption method described at the           the values: 4r-3, 4r-2, 4r-1, and 4r. The indexes of the two
Source user side in reverse, to decrypt the transmitted data.          consecutive bytes of any region r, in the DSK, and D, are
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 33 of 36 PageID #: 90


                                                    US 7,233,664 B2
                            19                                                                     20
indexed with the values: 2r-1 and 2r. Filling the four bytes             As used herein, the term "supplicant refers to a mobile
of region r in the ExpK, from DSK, and D, is defined as               communication device having wireless communication
follows:                                                              capability. A non-exhaustive list of supplicants includes Such
                                                                      devices as laptops, personal digital assistants (PDAs), cel
                                                                      lular or satellite telephones, and the like. Such devices
  ExpK4r-1-(DSK,2r-1) XOR (DSK,2r)                                    include Suitable memory, means for performing all of the
                                                                      various steps involved in the dynamic authentication method
     1) XOR (D                                                        Such as Software routines implemented upon programmable
  Then, a random selection of m bytes from the 2m bytes of            devices, and processing capability. An “access point’ (AP)
ExpK, is performed, 178, based on the DSK, 1 byte as the         10   refers to a mobile communications base station or other
random function seed, 176. Alternatively, any randomly                intermediary through which communications between Sup
selected byte can serve as the random function seed. This             plicants and the AS are channeled. Access points conven
function generates a sequence of m random numbers, in the             tionally comprise a programmable apparatus such as a
range between 1 and 2m, each of which represents the index            computer or network server. Computer-readable memory in
of the byte to be placed as the next byte of the newly           15   communication with the AP programmable apparatus pro
generated DSK, 180. This operation is performed at both the           vides storage for data, dynamically changing keys, and other
Source and destination user nodes. The method can be                  variables as needed to allow for the regeneration of subse
performed periodically or a periodically (with mutual con             quent dynamic keys, and to carry out other necessary
sent of source and destination), depending on the implemen            processes within the computer. Suitable means are provided
tation of the invention.                                              on the AP programmable apparatus for performing all of the
   It will be understood by those of skill in the art that the        various methods involved in the dynamic authentication
ExpK of FIGS. 13 and 14, can alternatively be comprised of            method. Such means include primarily computer-readable
any number of bytes, and the invention is not limited to any          means, such as Software, and the necessary related hardware.
particular size for ExpK. It will also be understood that the           The nodes communicate with one another over one or
byte positions chosen to be XORed together to fill the           25   more communication channels. Communications between
positions of the ExpK of FIGS. 13 and 14 could similarly be           an AS and APs conventionally occur over landline connec
altered, and still remain within the inventive scope of the           tions. Communication with a Supplicant conventionally
dynamic encryption and authentication method. It will also            occurs over wireless connections, such as via radio fre
be understood that the size of the regions of the keys used           quency (rf) telecommunications channels. However, the
to regenerate new DSKs and DAKs, need not be 2 or 4 bytes,       30   invention is not limited to implementation over landline or
but could be of any size within the size of the respective            wireless communication channels.
keys. Similarly, alternative logic operations could be Sub              The AS maintains a separate DAK for each AP connected
stituted for the XOR operation.                                       in the network for secure communication between them.
                                                                      Typically there are groups of a finite number of APs forming
Wireless Communication Network Security                          35   clusters in a wireless communication network. For example,
   In a second embodiment, the present invention utilizes the         there are usually six base stations in a cluster in a cellular
continuous DAK regeneration mechanism of the first                    telecommunications architecture. Therefore, in order to
embodiment as depicted in FIGS. 14, 15a and 15b to                    minimize the overhead when a handover event occurs, the
implement secure and dynamic authentication between                   AP and each of its immediate neighbors mutually authenti
wireless communication network nodes. Referring to FIG.          40   cate via the AS, which results in separate initial dynamic
16a, a diagrammatic overview of the second embodiment of              session keys for each pair of APs. This dynamic session key
the present invention for dynamic authentication for wireless         is used to secure the communication, for example, handover
communication network security managed by an authenti                 frames, between every two neighboring APs.
cation server (AS) is shown. The AS generates daemons to                 The authentication process for Supplicants and APs begins
manage dynamic authentication keys (DAKs) for all Sup            45   with the assignment and installation of a secure node iden
plicants and access points (APs). FIG. 16b shows a dia                tifier, preferably a manufactured wireless protocol card, at
grammatic overview of communication between a Suppli                  each participating Supplicant and AP. Each card preferably
cant, access point, and authentication server mutually                contains identification information consisting of for
authenticated by secure dynamic authentication keys                   example, a medium access control (MAC) address, and an
(DAKs) 300.                                                      50   initial value of a dynamic authentication key (IDAK). The
  As used with reference to the second embodiment of the              identification information for each card is also stored
invention, the term “node' refers to a communications                 securely at the AS, which is responsible for securing Sup
terminal. Such as an authentication server, Supplicant, or            plicant and AP authentication.
access point. The term “authentication server” (AS) refers to            Next, the AS and AP, or AS and supplicant establish the
a central communication node residing at a programmable          55   same offline dynamic change yielding the same new ran
apparatus Such as a computer or network server that is in             domly regenerated DAK at each node, referred to herein in
communication with Supplicants via access points. Com                 the second embodiment as "synchronously regenerating
puter-readable memory in communication with the AS pro                DAKs. This occurs when node identifier information, such
grammable apparatus provides storage for data, dynamically            as an authentication key, node address, encrypted node
changing keys, and other variables as needed to allow for the    60   address, nonce, encrypted nonce, or any combination thereof
regeneration of Subsequent dynamic keys, and to carry out             are sent from one node to another enabling them to mutually
other necessary processes within the computer. Suitable               authenticate or establish a secure connection. Upon the
means are provided on the AS programmable apparatus for               initiation of any authentication process, both nodes freeze
performing all of the various methods involved in the                 their key generation and synchronize to obtain the same
dynamic authentication method. Such means include prima          65   frozen DAK. The DAK is involved in the authentication
rily computer-readable means, such as Software, and the               process as the encryption/decryption key, since it is main
necessary related hardware.                                           tained only by the AS, supplicant, and AP.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 34 of 36 PageID #: 91


                                                    US 7,233,664 B2
                         21                                                                         22
  The regeneration method for DAK is depicted in FIGS.                   At this point, the authentication procedure of the Suppli
14, 15a and 15b as discussed in detail with reference to the          cant migrates from the AS to the AP. The AS securely sends
first embodiment. As in the first embodiment, the auxiliary           the supplicant’s DAK and NRC to the AP encrypted with the
static key (K) 184 of FIG. 14 is formed either from two               AP's DAK, 330. Thereafter, the AP begins authenticating
copies of a DAK (FIG. 15a) or from a DAK and an                       itself to the Supplicant by sending an encrypted version of a
encryption key (FIG. 15b), where the encryption key can be            function of the nonce, for example, E(N), using the local,
a dynamic session key (DSK) as in the first embodiment, or            supplicant’s DAK, 332. The AP also begins regenerating
other encryption key.                                                 dynamically the supplicant’s DAK, buffering a copy of the
   Referring to FIG. 17, a diagram schematically illustrates          DAK every At along with its corresponding NRC value,
mutual initial authentication of the Supplicant and the AS.      10   (BDAK, BNRC), 334. The supplicant then decrypts the
The identical process is followed by the AP for initial mutual        received E(N) using its DAK, 336. If the supplicant finds
authentication with the AS and is not repeated here. As               equality between N and the decryption of the received
stated, the AS receives identification information for a              E(N),338, the supplicant authenticates the AP successfully,
manufactured wireless protocol card (MAC, IDAK), where                and a secure connection is started with the AP, 340.
MAC is the physical card address and IDAK is the initial         15      Due to the mobility of the Supplicant, communication
dynamic authentication key, from a wireless protocol card             through a first AP must often be handed off to a second AP
manufacturing facility, 302. When a supplicant installs the           when the communication signal through the first AP
wireless protocol card 304, an authentication procedure is            becomes weakened or disrupted. Referring to FIG. 19, a
initiated with the AS. The supplicant sends the MAC address           diagram Schematically illustrates the seamless handover of a
along with an encrypted MAC address as a pair, (MAC,                  supplicant from a first AP (AP) to a second AP (AP) in
Ek (MAC)) to the AS where E                is the encryption          this event. When the supplicant locates AP, for a handoff,
function using the IDAK, 306. To send the pair (MAC,                  342, the supplicant first determines whether it was recently
Ek (MAC)) to the AS, the Supplicant may initially contact             associated with AP. This is accomplished by determining
a local AP, however, until the AP is advised of the authen            whether the Supplicant was previously in communication
tication of the supplicant, the AP forwards the transmission     25   with AP during a time period ofts. At in the past, 344.
to the AS.                                                               If the supplicant has recently been associated with AP,
                                                                      during a time period ofts. At ago, then the Supplicant sends
  Upon receiving (MAC, E, (MAC)), the AS searches                     a secure handover request to AP, using its buffered DAK
for the local IDAK associated with the received MAC. If the
AS locates the local IDAK associated with the received                (BDAK), 346. The supplicant then re-associates with AP
MAC, it is used to decrypt the received E, (MAC), 308.
                                                                 30   automatically, where AP considers the BDAK to be the
The decrypted Ek (MAC) is then compared to the                        initial value of the supplicant’s DAK, establishes a secure
                                                                      connection, 348, and begins the dynamic regeneration of the
received MAC value, 310. If the decrypted E, (MAC) is                 DAK, 350. The supplicant also notifies AP, that it is de
equal to the received MAC value, AS authenticates the                 associating with AP by sending a secure de-association
Supplicant Successfully and starts the dynamic regeneration      35   message, 346. This process minimizes the regular handover
procedure for the corresponding Supplicant DAK, maintain              overhead when the Supplicant requests a re-association
ing a number of regeneration counter (NRC), 312. AS also              within At of a de-association with the same AP.
sends back a function of the MAC, preferably MAC                         If the supplicant has not been recently associated with
(MAC*MAC) encrypted with the local IDAK to the sup                    AP during a time period ofts. At ago, then the Supplicant
plicant, Erik (MAC), 312.                                        40   sends a handover request to AP, which includes informa
   The Supplicant decrypts the received Erik (MAC) with               tion pertaining to AP, 352. Such information may include
its local IDAK 314 and compares the result to its MAC,                the IP address for AP, or any appropriate identifying infor
316. Upon a finding of equality, the Supplicant authenticates         mation. In conventional telecommunications networks, AP
the AS Successfully, and starts the dynamic regeneration              and AP are adjacent and wired together via landline con
procedure for its DAK, 318. The dynamic regeneration             45   nections; therefore, they are pre-authenticated to one another
procedure includes the maintenance of a number of regen               via the AS, once in their life cycle. Following the rule of “a
eration counter (NRC). A DAK and an NRC are buffered                  trusted by a trusted is trusted’, AP sends a secure handover
every At, (BDAK, BNRC), at the supplicant node to facili              request to AP including the supplicant’s BDAK and BNRC,
tate the handover mechanism described below with refer                354. Then, AP sends a secure "de-associate message to the
ence to FIG. 19. In the event of a failure of authentication     50   supplicant, 356. AP, thereafter continues DAK regeneration
due to an inequality at either of the comparison steps, the           using the BDAK as the initial value, and waits for a time of
authentication is aborted 320 and every party retains its             At before erasing any information related to the Supplicant,
original value of IDAK.                                               358. AP considers the received BDAK as the initial value
   Once the supplicant and AP are each mutually authenti              of the DAK, 348, and begins the regeneration of the DAK,
cated to the AS, the Supplicant can request a secure connec      55   350. Similarly, the supplicant considers the BDAK as the
tion for communications. Turning to FIG. 18, a diagram                initial value of the DAK and begins the regeneration of the
schematically illustrates an initial connection between a             DAK, 360 effecting a seamless and secure synchronization
Supplicant and AP First, the Supplicant requests a secure             between the Supplicant and AP Secure communications
connection by generating a nonce (N) and sending the triplet          between a Supplicant and AP are accomplished via the
(MAC, N, E(N)) to the AP, where E(N) is the encryption of        60   supplicant’s DAK, which was initialized by the BDAK
N using the supplicant’s DAK, 322. Then the AP forwards               exchanged at the handover process.
the triplet (MAC, N, E(N)) to the AS, 324. AS performs a                 Although the invention has been described in detail with
search based upon the received MAC in order to locate the             reference to these preferred embodiments, other embodi
associated DAK, 326. The local DAK of the AS is then used             ments can achieve the same results. Variations and modifi
to decrypt E(N), 326. If the decryption of E(N) using DAK        65   cations of the present invention will be obvious to those
equals N, then the AS successfully authenticates the suppli           skilled in the art and it is intended to cover in the appended
cant, 328.                                                            claims all such modifications and equivalents.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 35 of 36 PageID #: 92


                                                    US 7,233,664 B2
                            23                                                                   24
  What is claimed is:                                                   12. The method of claim 1 wherein the step of synchro
  1. A method of providing secure authentication between             nously regenerating an authentication key at two network
wireless communication network nodes, the method com                 nodes based upon node identifier information comprises
prising:                                                             buffering an authentication key.
   providing a node identifier comprising an address and an             13. The method of claim 1 wherein the step of synchro
      initial authentication key:                                    nously regenerating an authentication key at two network
   installing the node identifier at a first network node:           nodes based upon node identifier information comprises:
   storing the node identifier at a second network node:               maintaining a number regeneration counter, and
   sending node identifier information from a first network            buffering an authentication key and number regeneration
     node to a second network node; and                         10        count every At.
  synchronously regenerating an authentication key at two               14. The method of claim 1 wherein the step of sending
     network nodes based upon node identifier information.           node identifier information from a first network node to a
  2. The method of claim 1 wherein the step of sending node          second network node comprises:
identifier information from a first network node to a second           generating a nonce;
network node comprises comparing the sent node identifier       15     encrypting the nonce with the authentication key; and
information to the stored node identifier at a second network          sending the node identifier address, nonce and encrypted
node.                                                                      nonce from a first network node to a second network
  3. The method of claim 2 wherein the step of comparing                   node.
the sent node identifier information to the stored node                15. The method of claim 14 further comprising the step of
identifier comprises comparing the sent node identifier              forwarding the node identifier address, nonce and encrypted
address to the stored node identifier and determining an             nonce from a second network node to a third network node.
associated authentication key.                                         16. The method of claim 15 wherein the step of forward
   4. The method of claim 1 wherein the step of sending node         ing the node identifier address, nonce and encrypted nonce
identifier information from a first network node to a second         from a second network node to a third network node further
network node comprises:                                         25   comprises comparing the sent node identifier address to a
  encrypting the node identifier address with the initial            stored node identifier at a third network node and determin
    authentication key; and                                          ing an associated authentication key.
  sending the node identifier address and encrypted node               17. The method of claim 16 wherein the step of forward
     identifier address to a second network node.
                                                                30
                                                                     ing the node identifier address, nonce and encrypted nonce
  5. The method of claim 4 wherein the step of sending node          from a second network node to a third network node further
identifier information from a first network node to a second         comprises decrypting the encrypted nonce with the associ
network node further comprises comparing the sent node               ated authentication key at a third network node.
identifier address to the stored node identifier at a second           18. The method of claim 17 wherein the step of forward
network node and determining an associated authentication       35
                                                                     ing the node identifier address, nonce and encrypted nonce
key.                                                                 from a second network node to a third network node further
   6. The method of claim 5 wherein the step of sending node         comprises comparing the decrypted nonce to the sent nonce.
identifier information from a first network node to a second           19. The method of claim 18 further comprising the steps
network node further comprises decrypting a node identifier          of:
address with the associated authentication key at a second      40
                                                                       encrypting an authentication key and a number regenera
network node.                                                            tion count with an authentication key of a second node;
  7. The method of claim 6 wherein the step of sending node                and
identifier information from a first network node to a second           sending the encrypted authentication key and number
network node further comprises comparing the decrypted                   regeneration count from a third to a second network
node identifier address to the sent node identifier address.               node.
                                                                45
  8. The method of claim 7 wherein the step of sending node            20. The method of claim 19 further comprising the steps
identifier information from a first network node to a second         of:
network node further comprises:                                        encrypting a function of a nonce with an authentication
  encrypting a function of the node identifier address with              key of a first network node; and
    the associated initial authentication key at a second       50     sending the encrypted function from a second network
     network node; and                                                     node to a first network node.
  sending the encrypted function to a first network node.              21. The method of claim 20 further comprising the steps
  9. The method of claim 8 wherein the step of sending node          of:
identifier information from a first network node to a second           decrypting the encrypted function with an authentication
network node further comprises:                                 55       key at a first network node; and
  decrypting the encrypted function with an initial authen             comparing the decrypted function to the function.
     tication key at a first network node; and                         22. The method of claim 13 further comprising the steps
  comparing the decrypted function to the function.                  of:
  10. The method of claim 1 wherein the step of synchro                sending a handover request with a buffered authentication
nously regenerating an authentication key at two network        60       key from a first network node to a second network
nodes based upon node identifier information comprises                     node:
synchronously regenerating an authentication key at two                deassociating the first network node with the second
network nodes based upon an initial authentication key.                    network node:
  11. The method of claim 1 wherein the step of synchro                connecting a first network node to a third network node:
nously regenerating an authentication key at two network        65         and
nodes based upon node identifier information comprises                 regenerating an authentication key at the third network
maintaining a number regeneration counter.                               node based upon the buffered authentication key.
Case 1:20-cv-01441-UNA Document 1-3 Filed 10/26/20 Page 36 of 36 PageID #: 93


                                                   US 7,233,664 B2
                          25                                                                   26
  23. The method of claim 13 further comprising the steps             25. The method of claim 24 further comprising the step of
of:                                                                 buffering an authentication key and associated number
  establishing a connection between a first network node            regeneration count.
        and a second network node:                                    26. A network for providing secure authentication
  roaming for a third network node:                                 between wireless communication network nodes, the net
  determining whether the first network node was con                work comprising:
    nected to the third network node within a previous time
    period At;                                                        a first network node:
  sending a handover request with a buffered authentication           a node identifier comprising an address and an initial
    key including third network node information from the      10
                                                                        authentication key, said node identifier associated with
        first network node to the second network node:                   said first network node:
      sending a buffered authentication key and number regen
        eration count of the first network node to the third          a second network node, said second network node com
        network node:                                                   prising means for storing said node identifier;
  connecting a first network node to a third network node:     15     a communication channel between said first and second
        and                                                             network nodes; and
  regenerating an authentication key at the first and third           means for synchronously regenerating an authentication
     network nodes based upon the buffered authentication
     key.                                                               key at said first and second network nodes based upon
  24. The method of claim 1 further comprising the step of 20            said node identifier.
maintaining a number regeneration counter associated with
regeneration of authentication keys.
